        Case 2:12-cr-00373-GMN-VCF Document 89 Filed 09/16/21 Page 1 of 3




 1   RENE L. VALLADARES
     Federal Public Defender
 2   State Bar No. 11479
     ANNIE J. YOUCHAH
 3   Assistant Federal Public Defender
     411 E. Bonneville, Ste. 250
 4   Las Vegas, Nevada 89101
     (702) 388-6577/Phone
 5   (702) 388-6261/Fax
     Annie_Youchah@fd.org
 6
     Attorney for Kirk Ormand Davis
 7
 8                              UNITED STATES DISTRICT COURT

 9                                    DISTRICT OF NEVADA

10
     UNITED STATES OF AMERICA,                           Case Nos. 2:12-cr-00373-GMN-VCF
11                                                                 2:13-cr-00055-GMN-VCF
                   Plaintiff,
12                                                           STIPULATION TO CONTINUE
            v.                                                 REVOCATION HEARING
13                                                                  (First Request)
     KIRK ORMAND DAVIS,
14
                   Defendant.
15
16
17          IT IS HEREBY STIPULATED AND AGREED, by and between Christopher Chiou,

18   Acting United States Attorney, and Supriya Prasad, Assistant United States Attorney, counsel

19   for the United States of America, and Rene L. Valladares, Federal Public Defender, and Annie

20   J. Youchah, Assistant Federal Public Defender, counsel for Kirk Ormand Davis, that the

21   Revocation Hearing currently scheduled on September 22, 2021, be vacated and continued to a

22   date and time convenient to the Court, but no sooner than seven (7) days.

23          This Stipulation is entered into for the following reasons:

24          1.     Defense counsel has had difficulty contacting the defendant.
25          2.     The defendant is in custody and agrees with the need for the continuance.
26          3.     The parties agree to the continuance.
       Case 2:12-cr-00373-GMN-VCF Document 89 Filed 09/16/21 Page 2 of 3




 1        This is the first request for a continuance of the revocation hearing.
 2        DATED this 15th day of September, 2021.
 3
 4   RENE L. VALLADARES                             CHRISTOPHER CHIOU
     Federal Public Defender                        Acting United States Attorney
 5
 6      /s/ Annie J. Youchah                           /s/ Supriya Prasad
     By_____________________________                By_____________________________
 7   ANNIE J. YOUCHAH                               SUPRIYA PRASAD
     Assistant Federal Public Defender              Assistant United States Attorney
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
                                                    2
        Case 2:12-cr-00373-GMN-VCF Document 89 Filed 09/16/21 Page 3 of 3




 1                             UNITED STATES DISTRICT COURT

 2                                 DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                      Case Nos. 2:12-cr-00373-GMN-VCF
 4                                                            2:13-cr-00055-GMN-VCF
                  Plaintiff,
 5                                                  ORDER
           v.
 6
     KIRK ORMAND DAVIS,
 7
                  Defendant.
 8
 9
10         IT IS THEREFORE ORDERED that the revocation hearing currently scheduled for

11   Wednesday, September 22, 2021 at 9:00 a.m., be vacated and continued to Wednesday,

12   September 29, 2021, at the hour of 12:00 p.m. in Courtroom 7D before Judge Gloria M.

13   Navarro.

14         DATED this 16
                      ___ day of September, 2021.

15
16
                                            UNITED STATES DISTRICT JUDGE
17
18
19
20
21
22
23
24
25
26
                                               3
